Citation Nr: 1015196	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including an undiagnosed illness manifested by 
stomach cramps and diarrhea.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by aching joints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to July 
1987, and from January 1988 to April 1992.  He served in the 
Southwest Asia theater of operations from December 1990 to 
April 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran provided testimony at a hearing conducted by the 
undersigned at the RO in December 2008.  A transcript of the 
hearing has been associated with the record.  

The Board remanded these claims in March 2009 so that certain 
due process concerns could be addressed, as well as to 
develop additional evidence.  The remand also included a 
detailed explanation of the complex procedural history of 
these claims.  

The Board also remanded three other claims in March 2009:  
entitlement to service connection for allergies, for a skin 
rash and blisters on the feet, and for a right knee 
disability.  In a January 2010 rating decision, the RO 
granted service connection for these three disabilities.  
Thus, these matters are no longer before the Board on appeal.

In a letter received by VA in March 2010, however, the 
Veteran may be seeking increased initial ratings for his 
recently granted service-connected disorders, namely, for his 
allergic rhinitis, bilateral tinea pedis, and right knee 
disability.  While these issues have been raised by the 
record, they have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the Veteran's gastrointestinal condition, currently 
diagnosed as irritable bowel syndrome, to his service or any 
incident therein.

2.  The Veteran is not shown to have a left knee disorder 
that is due to any event or incident of his service.

3.  There is no competent evidence of record etiologically 
linking the Veteran's complaints of aching joints, manifested 
by currently diagnosed right shoulder "AC" 
(acromioclavicular) separation and right trapezius myalgia, 
to his service or any incident therein.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).

2.  A left knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  An undiagnosed illness manifested by aching joints was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that a letter dated in January 2004 
substantially complied with the notice requirements.  The 
January 2004 letter informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  
Additionally, a March 2006 letter informed the claimant of 
the laws and regulations governing disability ratings and 
effective dates as required under Dingess.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records, 
as well as personnel records, are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  VA examinations with respect to the issues 
on appeal was conducted in May and August 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they are predicated on review of the medical 
records in the Veteran's claims file and examination of the 
Veteran.  Essentially, the examiners in May and August 2009 
considered all of the pertinent evidence of record, to 
include the Veteran's service treatment records and his 
history and statements, and provided a complete rationale for 
the opinions stated, relying on and citing to the records 
reviewed.  There is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations or opinions with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

Law and Regulations

The appellant seeks service connection for a gastrointestinal 
disability, including an undiagnosed illness manifested by 
stomach cramps and diarrhea; for a left knee disability; and 
for an undiagnosed illness manifested by aching joints.  The 
Board notes that in order to establish direct service 
connection for a disorder, there must be (1) competent 
evidence of the current existence of the disability for which 
service connection is being claimed; (2) competent evidence 
of a disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) competent 
evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran alleges that he has a gastrointestinal condition 
and achy joints as a result, at least in part, of his service 
in the Persian Gulf.  He believes that he might be eligible 
to service connection for these claimed disorders under the 
provisions of 38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include:  (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).



Factual Background/Analysis

Gastrointestinal Disability, Including an Undiagnosed Illness
Manifested by Stomach Cramps and Diarrhea

The Veteran alleges that he has a stomach disorder as a 
result of his service in the Persian Gulf.  He alleges that 
symptoms such as stomach cramps and diarrhea are brought 
about by this claimed disorder.  The Veteran believes that he 
might be eligible to service connection for his claimed 
gastrointestinal disorder under the provisions of 38 C.F.R. 
§ 3.317.

Initially, the Board finds that the Veteran's claim for 
service connection for a gastrointestinal disorder does not 
meet the specific requirements of the Persian Gulf War 
provisions.  While the Board is aware that irritable bowel 
syndrome is included as part of 38 U.S.C.A. § 1117(a)(2) as 
an example of a medically unexplained chronic multisymptom 
illness, and while the Veteran is also shown to have 
complained on several occasions of problems associated with 
diarrhea, the Veteran's in-service and post-service medical 
history and findings also include several references to the 
presence of gastroenteritis.  The Board will therefore 
consider the claim on a direct basis.

The Veteran's service treatment records include an October 
1987 Report of Medical Examination for enlistment (civilian 
service) which showed that clinical evaluation of the Veteran 
was normal.  A December 1991 Report of Medical Examination 
(Periodical/ETS) shows, concerning the issue on appeal, 
normal clinical findings.  In December 1991 the Veteran did, 
however, supply a history of frequent stomach aches.  See 
Report of Medical History.  A February 1992 health clinic 
report includes a diagnosis of acute gastroenteritis.  The 
Veteran had complained of problems associated with diarrhea.  
A March 1992 outpatient cumulative report shows a history of 
diarrhea for the past eight to nine months.  

An August 1994 private medical record notes that the Veteran 
complained of diarrhea since returning from Desert Storm.  He 
added that examination by various physicians have shown his 
stools to be normal.  The diagnosis was ongoing fever, 
chills, and body aches.  The examiner commented that the 
cause for the symptoms had not been found.  A November 1994 
private medical record includes a diagnosis of diarrhea 
(appearing to be gastroenteritis).  

A November 1997 VA progress note shows that the Veteran 
complained of three stools a day for the past three years.  
He denied weight loss or change in eating habits.  Anal 
fissure and diarrhea was diagnosed.  A colonoscopy with 
biopsy was recommended. 

March 1998 VA upper GI (gastrointestinal) and small bowel 
series testing were both found to be normal.  A June 1998 
private medical record notes complaints of severe upper 
abdominal cramps, accompanied by diarrhea, poor appetite, and 
nausea.  Acute "GE" (gastroenteritis) was diagnosed.  

Review of the first page of an August 1998 VA chronic fatigue 
syndrome examination report shows that the Veteran was 
referred for a Persian Gulf War examination.  The Veteran was 
noted to have worked as a postal carrier since his service 
separation.  The Veteran reported not being under the care of 
any physician, and added that he currently was taking no 
medications.  The examiner commented on findings associated 
with the report of a February 1998 VA Persian Gulf War 
examination, which included normal upper GI and small bowel 
studies.  

The Veteran complained of going to the bathroom more than 
once daily, with sometime accompanying loose stools.  
Abdominal examination was negative, with no abdominal 
tenderness.  The examiner provided a diagnosis indicating 
that general physical evaluation was essentially negative.  
No clinical findings were present concerning the Veteran's 
claimed rectum and anus problems.  

A February 2000 private medical record notes complaints made 
by the Veteran of abdominal cramps and diarrhea.  These 
symptoms reported the Veteran had occurred for 12 days; a 
diagnosis of viral gastroenteritis was diagnosed.  A February 
2000 VA outpatient record shows that the Veteran denied a 
history of gastrointestinal problems, to include diarrhea.  

A June 2005 private medical record shows a diagnosis of 
gastroenteritis.  A November 2005 private medical record 
shows a notation to complaints of diarrhea.  

An April 2007 private operative report shows that the Veteran 
underwent a colonoscopy.  The preoperative diagnosis was 
right lower quadrant abdominal pains, diarrhea, and history 
of colonic polyps.  The postoperative diagnoses included the 
removal of a small cecal polyp and occasional diverticula.  

The report of a May 2009 VA gastrointestinal examination 
shows that irritable bowel syndrome was diagnosed.  The 
Veteran reported problems associated with abdominal 
complaints after being exposed to burning wells during the 
Persian Gulf War.  The examiner opined that it was less 
likely than not that the Veteran's diagnosed irritable bowl 
syndrome was a service-connected problem, in that there was 
no evidence in the claims folder of his having been treated 
in service or immediately thereafter for this problem.  While 
noting the Veteran did have chronic diarrhea associated with 
colicky mid abdominal pain, the examiner added that these 
intestinal complaints were less likely than not service 
connected.

An August 2009 VA examination report shows that the Veteran 
complained of chronic abdominal pain since his return from 
active service.  This was associated with occasional nausea 
with loose stools.  Examination showed normal abdomen 
findings.  The diagnoses included irritable bowel syndrome 
presently on Imodium.  

The Boards also notes that the Veteran in January 2010 
submitted additional evidence to the RO, subsequent to the 
issuance of a January 2010 supplemental statement of the 
case.  This evidence includes an April 2007 private medical 
colonoscopy report.  While no waiver of consideration by the 
agency of original jurisdiction (AOJ) accompanied this 
evidence, the Board finds that referral to the AOJ for 
consideration in the first instance is not warranted since 
the evidence is essentially duplicative of evidence 
previously considered by the AOJ.  

Although the Veteran contends that he currently has a 
gastrointestinal disorder as a result of his service in the 
Persian Gulf, the Board finds that the preponderance of the 
evidence is against his claim.  While mindful that the 
Veteran's service treatment records clearly document findings 
pertaining to complaints of diarrhea as well as to findings 
of acute gastroenteritis, the Board notes that a VA examiner, 
following his complete review of the claims folder and 
examination of the Veteran in May 2009, opined that the 
Veteran's currently diagnosed disability, irritable bowel 
syndrome, was essentially not related to the Veteran's 
military service.  The Veteran has not submitted any medical 
evidence to suggest a contrary finding.  

As noted above, while the Veteran believes he currently has a 
gastrointestinal condition as a result of his service in the 
Persian Gulf, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for a 
gastrointestinal disability, including an undiagnosed illness 
manifested by stomach cramps and diarrhea, must be denied.

Left Knee Disability

Review of the Veteran's service treatment records reveals 
that an October 1987 Report of Medical Examination for 
enlistment (civilian service) showed that clinical evaluation 
of the Veteran was normal.  A December 1991 Report of Medical 
Examination (Periodical/ETS) shows, concerning the issue on 
appeal, normal clinical findings.  The Report of Medical 
History, also dated in December 1991, shows that the Veteran 
reported right knee-related symptoms, including cramping.  

A private medical record dated in November 1995 shows 
complaints of occasional right shoulder pain, with no other 
joints involved.  He also complained of knee problems, with 
his right knee worse than his left.  Tendonitis was diagnosed 
but the examiner did not indicate whether this diagnosis 
pertained to the right or left knee or both knees.  

The first page of an August 1998 VA chronic fatigue syndrome 
examination report shows that the Veteran was referred for a 
Persian Gulf War examination.  The Veteran was noted to have 
worked as a postal carrier since his service separation.  The 
Veteran reported not being under the care of any physician, 
and added that he currently was taking no medications.  The 
examiner commented on findings associated with the report of 
a February 1998 VA Persian Gulf War examination, which 
included negative X-ray findings of the knee (left or right 
knee not indicated).  

An August 1998 VA orthopedic examination report shows that 
the diagnoses included status post operative right knee 
lateral release for patellofemoral abnormality.  The examiner 
added that the Veteran complained of left knee symptoms, but 
he did not think they were due to the Veteran's right knee.  

A February 2000 VA outpatient record shows that the Veteran 
denied a history of arthritis, arthralgias, muscle weakness, 
or pain.  Joint examination was within normal limits.  

An August 2006 private medical record shows complaints of 
right knee pain.  An October 2006 private medical record 
shows that the Veteran complained of right knee pain; a 
mention of his undergoing arthroscopic knee surgery in July 
with lateral retinacular release was noted.  

The report of a May 2009 VA general medical examination does 
not include a diagnosis relating to the Veteran's left knee.  
A May 2009 VA orthopedic examination report shows that the 
Veteran provided a history of right-knee related surgery.  
This is supported the record.  He also complained of 
bilateral knee "popping" and left knee pain which radiated 
into his calf to his foot.  Following examination, the 
diagnoses included bilateral patellofemoral syndrome, right 
greater than right.  The examiner opined that it was at least 
as likely as not that the Veteran's bilateral patellofemoral 
syndrome was related to the same condition that the Veteran 
was experiencing in the service.  He added that the condition 
had continued unabated and unrelieved since that time.  

An August 2009 VA examination report shows that the Veteran 
complained of right knee pain; he denied complaints 
concerning any other joints.  Examination showed essentially 
normal musculoskeletal examination.  A left knee disorder was 
not diagnosed.  The examiner opined as part of an addendum 
opinion, also dated in August 2009, that the Veteran's 
current right knee patellofemoral syndrome was at least as 
likely as not due to the knee pain that he experienced while 
on active duty, as evidenced by the notation on the Report of 
Medical Examination dated December 16, 1991.  He added that 
the Veteran's left knee pain was both unrelated to the 
Veteran's right knee and to his active duty service.  

After review of the evidentiary record, the Board concludes 
that the preponderance of the evidence is against finding 
that the appellant's currently claimed left knee disability 
is related to his period of military service.  The service 
treatment records on file are all negative for findings 
related to the Veteran's left knee.  While the Veteran made 
vague complaints of left knee symptoms in 1995 and 1998, VA 
examination findings in May 2009 showed no left knee 
disability.  

Also, while a May 2009 VA orthopedic examination report did 
include findings pertaining to bilateral patellofemoral 
syndrome, the examiner opined that this was related to in-
service findings, which, as noted above, only included the 
Veteran's complaints of right knee pain (in December 1991).  
Further, the VA examination conducted in August 2009 showed 
no left knee disability, and the examiner commented that the 
Veteran's complaints of left knee pain was not related to 
either his period of military service or to his right knee.  
(The Board observes that following the Board's March 2009 
remand, the RO, in January 2010, granted service connection 
for a right knee disability, characterized as patellofemoral 
syndrome.)  There is no evidence of a left knee injury during 
active duty.  Consequently, direct service connection, i.e., 
on the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.

Without evidence of a chronic left knee disability in 
service, and with no evidence of a nexus between any current 
left knee disability and service, service connection for such 
disability is not warranted.  As such, the benefit sought on 
appeal must be denied.



Undiagnosed Illness Manifested by Aching Joints

The Veteran alleges that he has aching joints as a result of 
his service in the Persian Gulf.  The Veteran believes that 
he might be eligible to service connection for his claimed 
gastrointestinal disorder under the provisions of 38 C.F.R. 
§ 3.317.

As was the case with the Veteran's claim for a 
gastrointestinal disability, addressed above, his claim for 
service connection for aching joints does not meet the 
specific requirements of the Persian Gulf War provisions as 
he has a current diagnosis of right shoulder AC 
(acromioclavicular) separation and right trapezius myalgia.  
The Board will therefore consider the claim on a direct 
basis.

The Veteran's service treatment records show an October 1987 
Report of Medical Examination for enlistment (civilian 
service) which reported that clinical evaluation of the 
Veteran was normal.  A December 1991 Report of Medical 
Examination (Periodical/ETS) shows, concerning the Veteran's 
musculoskeletal state, normal clinical findings.  

A February 1994 VA Medical Certificate shows that the Veteran 
was seen following injuring his left finger two weeks 
earlier.  Possible post-dislocation of the left finger was 
diagnosed.  The Veteran also complained of his right shoulder 
popping out.  The diagnoses included possible "ac" 
separation.  

A private medical record dated in November 1995 shows 
complaints of occasional right shoulder pain, with no other 
joints involved.  

Review of a July 1997 private medical record shows that the 
Veteran complained of neck pain after his involvement in a 
motor vehicle accident.  Cervical strain was diagnosed.  

A February 1998 private medical record includes a diagnosis 
of left shoulder tendonitis.  

Review of the first page of an August 1998 VA chronic fatigue 
syndrome examination report shows that the Veteran was 
referred for a Persian Gulf War examination.  The Veteran was 
noted to have worked as a postal carrier since his service 
separation.  The Veteran reported not being under the care of 
any physician, and added that he currently was taking no 
medications.  The examiner commented on findings associated 
with the report of a February 1998 VA Persian Gulf War 
examination, which included negative X-ray findings of the 
shoulder.  The examiner provided a diagnosis indicating that 
general physical evaluation was essentially negative.

An August 1998 VA orthopedic examination report shows that 
the supplied diagnoses included an old injury to the base of 
the right index finger without significant residual, low back 
strain (physical findings did not suggest any nerve root 
involvement), post-traumatic changes of the right acromio-
clavicular joint, and left ulnar neuritis (with post service 
onset).  

A February 2000 VA outpatient record shows that the Veteran 
denied a history of arthritis, arthralgias, muscle weakness, 
or pain.  Joint examination was within normal limits.  

An August 2006 private medical record shows complaints of 
right knee and right shoulder pain.  An August 2006 private 
X-ray report shows that examination of the Veteran's right 
shoulder was normal.  His cervical spine, however, showed 
moderate degenerative spondylosis and mild narrowing of the 
intervertebral disc space.  

The report of a May 2009 VA orthopedic examination shows that 
the Veteran complained of bilateral knee "popping" and left 
knee pain which radiated into his calf to his foot.  He did 
not complain of any other joint swelling or erythema in his 
fingers or in any other areas of his body.  He denied pain, 
swelling, and erythema in all other joints.  Following 
examination, the supplied diagnoses included right shoulder 
AC separation, right trapizeus myalgia, and bilateral 
patellofemoral syndrome, right greater than right.  The 
examiner opined that the Veteran's right shoulder AC 
separation and right trapezius myalgia were less likely as 
not related to or caused by his active duty service, as he 
found no service department records relating to these 
conditions.  

An August 2009 VA examination report shows essentially normal 
musculoskeletal examination.  

Although the Veteran contends that he currently has aching 
joints as a result of his service in the Persian Gulf, the 
Board finds that the preponderance of the evidence is against 
his claim.  First, the Veteran's service treatment records 
are completely silent as to either complaints of, or clinical 
findings reflective of, any musculoskeletal-related problems.  
Second, right shoulder problems were first documented in 
1994, cervical strain was diagnosed in 1997, and left 
shoulder tendonitis was diagnosed in 1998.  The Board notes 
that the May 2009 VA orthopedic examination report reflects 
the diagnosis of a right shoulder AC separation and right 
trapizeus myalgia.  The examiner, however, opined that the 
Veteran's right shoulder AC separation and right trapezius 
myalgia were less likely than not related to or caused by his 
active duty service, as he found no service department 
records relating to these conditions.  The Veteran has not 
submitted any medical evidence to suggest a contrary finding.  

As noted above, while the Veteran believes he currently has 
aching joints as a result of his service in the Persian Gulf, 
he is not competent to provide evidence that requires medical 
knowledge.  See Grottveit, Espiritu.  Accordingly, the claim 
for service connection for an undiagnosed illness manifested 
by aching joints must be denied.




ORDER

Service connection for a gastrointestinal disability, 
including an undiagnosed illness manifested by stomach cramps 
and diarrhea, is denied.

Service connection for a left knee disability is denied.

Service connection for an undiagnosed illness manifested by 
aching joints is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


